 UNITED DAIRY CO.187Employees may communicatedirectlywith the Board'sRegionalOffice, 528 Peach-tree-Seventh Building, 50 Seventh Street,NE., Atlanta, Georgia, Telephone No.876-3311, Extension5357,if they have any question concerning this notice or com-pliancewithits provisions.United Dairy Co.andRetail,Wholesale and Department StoreUnion,Dairy, Bakery and Food Workers Local379, AFL-CIO.Case No. 6-CA-92551.February 27, 1964DECISION AND ORDEROn May 31, 1963, Trial Examiner George J. Bott issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Report.Thereafter, the Charging Party, the General Counsel, and the Re-spondent filed exceptions to the Intermediate Report and supportingbriefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and for the reasons set forth below-concerning the pro-cedural handling of the case before hearing-has determined to dis-miss the complaint in its entirety.On July 2, 1962, the Union filed its charge alleging 8 (a) (1), (3),and (5) violations, the latter including an allegation that the Re-spondent had refused to bargain by failure to discuss with the Charg-ing Party thedecisionto sell two of its plants.After consideration,the General Counsel authorized the Regional Director to issue a com-plaint which alleged 8 (a) (1) and (5) violations, limited, however,to failure to bargain as to theeffecton employees of the decision tosell.The limitation on the scope of the complaint, more particularlythe "refusal to issue" a complaint on that part of the charge relatingto the failure to bargain about the decision to sell, was the subject ofa timely appeal by the Charging Party to the General Counsel.Thereafter the Respondent executed a settlement agreement, appar-ently after being told by the Board agent that the Regional Directorwouldnotissue a complaint on other portions of the charge once thesettlement had been approved.The agreement itself, with appro-priate review provision, provided for withdrawal of the existing146 NLRB No. 16. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint and for "refusal to issue new complaint" in the discretionof the Regional Director should the Charging Party fail to becomea party to the settlement.The settlement was approved by the Regional Director on Decem-ber 17, the complaint was withdrawn, and the Charging Party-which did not become a party to the settlement-was advised that itmight appeal from this action on or before December 31.The Charg-ing Party did not appeal. In the meantime, on December 29, it metwith the Respondent pursuant to the settlement agreement.At themeeting, information concerning the terms of the June 20 sale and theemployees affected, which had been requested by the Charging Partyin July, was supplied by the Respondent. In addition, the Respond-ent at that meeting agreed to bargain with the Charging Party con-cerning the effects of the sale at a future time to be selected by thelatter.Thereafter, the Respondent reported these compliance stepsto the Regional Director. In a crossing letter the Regional Directoradvised the Respondent to proceed with compliance inasmuch as theCharging Party had not appealed from the "refusal to issuecomplaint."Several weeks later, on January 25, 1963, the General Counsel-in a letter to the parties in which he stated correctly that the ChargingParty had appealed from the refusal to issue complaint on all theoriessuggested, but stated erroneously that the Charging Party had alsoappealed from approval of the settlement agreement to which it hadnot become a party-authorized withdrawal of the settlement.TheGeneral Counsel authorized the issuance of a new complaint that wouldcombine in the 8(a) (5) allegation the Respondent's failure to consultwith the Charging Party on itsdecisionto sell as well as on theeffectsof the sale.Admittedly the General Counsel's action in authorizingwithdrawal of the complaint and issuance of a new complaint-iden-tical except for one paragraph-wasnotthe result of a failure of theRespondent to comply with the settlement. The General Counsel ap-parently assumed that the Charging Party had taken the necessarystep of appealing in order to protest the settlement, and, finding meritat this point in the Charging Party's position relating to the scope ofthe complaint, determined that the entire problem should be litigatedas a whole.The Trial Examiner saw no prejudice to the Respondent in the `lackof precision and certainty" which, he observed, characterized the Gen-eral Counsel's handling of the case, and therefore reached the meritsof the proceeding.He also found that an appeal by the ChargingParty from the settlement agreement would have been "needless dupli-cation" in the circumstances.We do not agree. This is not a casesuch asTompkins Motor Lines, Inc.,'where the parties themselves,1 142 NLRB 1. UNITED DAIRY CO.189in settling part of their controversy, clearly exempted from the settle-ment a specific issue and reserved it for future determination.Here theRespondent had been assured by the Board agent that the settlement, ifapproved by the Regional Director, would dispose of the entire matter.This was consistent with the discretion given the Regional Director inthe agreement.The agreement also provided that, in the event theCharging Party was not a party, the Respondent's performance underthe agreement would commence immediately upon advice that no re-view had been requested. Nevertheless, the Charging Party was agree-able to the Respondent's initiating compliance several days before theexpiration of the time within which it could request review. Therebythe Charging Party implied-not that it was reserving any issue forfuture determination-but that it was looking to compliance with thesettlement to remedy its controversy with the Respondent. In addi-tion, it did not thereafter appeal the settlement. In these circum-stances the Board's general rule is clearly applicable-not to gobehind a settlement agreement unless the Respondent has failed tocomply with it or has since engaged in independent unfair laborpractices 2We do not see this as a case where further action on ourpart-over and above the settlement agreed to by the Respondent andacquiesced in by the Charging Party-will significantly further thepurposes of the Act.Accordingly, as the record shows complianceby the Respondent with the settlement, including its agreement tomeet with the Charging Party and to bargain concerning the effectof the sale on the employees, and as no independent unfair laborpractices by the Respondent have since been alleged, we shall reinstatethe settlement agreement approved December 17, 1962, and dismissthe complaint herein 3[The Board reinstated the settlement agreement approved Decem-ber 17, 1962, and dismissed the complaint.]2Larrance Tank Corporation,94 NLRB 352.2In reaching this conclusion,Member Leedom also relies on his stated position (seeTown d Country Manufacturing Company, Inc.,and Town d Country SalesCompany, Inc.,136 NLRB1022, 1028, footnote10) that arefusal to bargain concerning an economicallymotivateddecision of this nature does not in any eventviolate the Act.The settlementagreement,accordingly,adequately remediesthe only violation which he wouldfind herein.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASE"Upona chargeof unfair labor practices duly filed on July 2, 1962,against UnitedDairy Co.,hereincalled the Companyor Respondent,the General Counsel of theNational LaborRelations Board issued a complaint and notice of hearing datedFebruary19, 1963, alleging that Respondenthad violatedSection 8(a) (1) and (5)of the Act.An answeradmitting certain allegationsof the complaint but denyingthe commissionof any unfairlabor practiceswas filed byRespondent.In its answer,Respondentraised certain affirmative defenses based on the issuance of an earliercomplaintby General Counsel andthe settlement thereof.'A hearingatwhich'The procedural and substantive questions relating to the settlement of the earlier com-plaint are discussed in section III,D, infra. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDallpartieswere represented was held before Trial Examiner George J. Bott inWheeling,West Virginia, on April 1 and 2, 1963. Subsequent to the hearing, theparties filed briefs which I have considered. 'Upon the entire record in the case and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is an Ohio corporation with its-principal office in Barnesville, Ohio,and has plants and offices in Ohio and West Virginia.During the year just priorto the issuance of the complaint,theRespondent received goods directly fromoutside the State of West Virginia for use at its West Virginia plants valued at inexcess of$50,000 and, during the same period,shipped goods and materials fromitsWest Virginia plants to points outside the State of West Virginia valued at inexcess of$50,000.Respondent concedes and I find,that it is an employer-engagedin commerce within the meaning of Section 2(6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union,Dairy, Bakery and Food WorkersLocal 379, AFL-CIO,isa labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. The sale of the Wheeling and Wellsburgplants-Until June 20, 1962,Respondent owned and operated three dairy'plants locatedinWheeling,Wellsburg, and New Martinsville,' West Virginia.The Union hasrepresented the production and maintenance employees and route salesmen at thesethree plants in a single unit since 1958 and there is no dispute about its appropriate-ness for bargaining purposes.The most recent contract between the parties cover-ing these plants ran from January 1, 1961,to December 31, 1962.On June 20, 1962, Respondent sold its Wheeling and Wellsburg plants to OhioValleyDairy Products, Inc., and Ohio Valley Dairy Company. The formerchanged its name to United Ohio Valley Dairy, Inc., and presently operates thebusiness sold by Respondent.On June 20, 1962, by a letter dated June 18, 1962,Respondent advised the Union that it had sold its Wheeling and Wellsburg-plantsand, on June 20, notified all the employees of these two plants of their termination.Respondent also has plants in Barnesville,Waterford, and Lodi, Ohio.Theplants at Barnesville and Lodi, Ohio, manufacture evaporated and powdered milk.The Waterford plant mainly manufactures evaporated milk, but thereis also a smallfluid processing plant in connection with the operation.The Company also has areceiving depot in Athens, Ohio, where milk from farms is delivered, cooled, andtrucked to the Waterford plant.The New Martinsville plant is a distribution plantwhere bottled milk and dairy products are brought from the Waterford fluid milkplant and distributed to consumers.Prior to its sale, the Wheeling plant was engaged solely in fluid milk operation.Wheeling distributed most of its product to customers but part was trucked to Wells-burg where the Company maintained a distribution plant.Prior to the sale of' theWellsburg plant, it delivered the product sent it by Wheeling to customers in itsarea.Thereis little similarity between the operations of fluid milk plants andevaporated and powdered milk plants.Employees of the Barnesville,Waterford, Athens, and New Martinsville plantsare represented by the Union. Employees at Lodi are unrepresented.Newcollective-bargaining contracts have recently been negotiated for the representedplants.Although General Counsel stipulated that Respondent was not discriminatorilymotivated in the sale of its Wheeling and. Wellsburg plants; a considerable amountof evidence was introduced concerning the, economic factors involved in Respond-ent's decision to sell.The record shows that rising costs of operation were a contributing factor in theWheeling and Wellsburg plants becoming unprofitable over the years.While thedollar volume of sales remained about the same, profits from operations declined.From a profit, before taxes of $63,000 in 1957, it dropped steadily to a loss of UNITED DAIRY CO.191$6,170 in the first 3 months of 1962. In the negotiations for the 1961 contract theUnion was told that the Company could not stay in business unless the trend wasreversed.Respondent'sWheeling plant was an old, inefficient, three-storied building in acrowded section of the city.Respondent tried to locate a site for a modern single-story plant but no satisfactory sites were found.Estimates of the cost of buildingsuch a plant ran as high as $750,000, and Respondent decided that the condition ofthe business and the economic conditions of the area served did not justify theinvestment of that much capital.It also appears that the department of health of the State of West Virginia, andthe health department of the city of Wheeling and Ohio County, inspected and ratedRespondent'sWheeling plant in November 1959.A number of violations werefound and Respondent was ordered to correct them.The plant was given a ratingof 90 which is the lowest that a dairy can receive and still sell grade A milk. Inaddition, if violations are'not corrected theplantisdegraded to "C" grade whichmeans the loss of "Grade A" on its labels, and is tantamount to putting the plantout of business.The Union was told that Respondent's milk would be "degraded"if improvements were not made in the Wheeling plant.The low rating of the plant and its general inefficiency caused the Company toconsider extensive remodeling.Estimates were obtained running about $300,000.This also was communicated to the Union.The Company found that the expendi-tures of so much money would not result in substantial efficiencies and because ofthe other economic factors described continued to consider other solutions for itsproblem.While the general plant problems were under consideration, Respondent wasapproached by Ohio Valley Dairy with an offer that Respondent buy Ohio Valley.After negotiations beginning in April 1960, Respondent turned down Ohio ValleyDairy's proposal in October 1961.Sometime in November 1961, Respondent was approached by Town & CountryDairy Company of Wheeling and a merger of Respondent's Wheeling and Wellsburgoperations with Town & Country was discussed.The merger plan which developedwas rejected by Town & Country stockholders.Respondent resumed negotiations with OhioValleyDairy Company again inearly April 1962 when Ohio Valley made an offer to buy the Wheeling and Wells-burg plants.On May 24, 1962, Respondent submitted a written offer signed byofficers of Respondent to Ohio Valley Dairy to sell its Wheeling and Wellsburgplants.The May 24 proposal was approved by shareholders of Ohio Valley Dairyon May 27, and on May 28, an officer of Ohio Valley Dairy notified Respondent thatits offer had been accepted.On June 1 the proposal was signed by representativesof Ohio Valley Dairy.On June 4, 1962,Respondentand Ohio Valley Dairyrepresentatives discussedthe absorption of Respondent'semployees.Respondent suggested that the em-ployees be dovetailed into Ohio Valley's seniority list but Ohio Valley was unableto agree because of a labor agreement with another union.On June 19, 1962,Respondent signed the required deeds and bills of sale and delivered them to OhioValley Dairy.On June 20, all employees of Respondent were terminated, but allbut 5 of the 50 in the unit were hired by Ohio Valley Dairy.The machinery at theWheeling plant has been dismantled and disposed of.Ohio Valley Dairy has com-pletely absorbed the operations formerly performed by Respondent at Wheeling andWellsburg, and it was agreed at the hearing that Respondent has not transferredoperations to other plants.Itwas also agreed that there is no theory of successor-ship in this case and that the sale to Ohio Valley was at arm's length.The exact date that the Respondent informed the Union of the sale of the twoplants is in dispute.Respondent's attorney, Jones, testified that he told UnionRepresentative Kee about it in a telephone call which Kee made to him on June 15or 16.Kee testified that he did call Jones about rumors of a sale but that Jonesmerely told him that he had dictated a letter which Kee would receive shortly.Aresolution of this small disagreement is unimportant. It is clear that the Uniongot no formal or informal advice from Respondent about the resumed Ohio ValleyDairy negotiations until after the sale was completed.I so find.General Counsel contends that a decision to sell, even for economic reasons, isamandatory subject of collective bargaining and that Respondent failed in itsobligation by not affording the Union an opportunity to bargain about its decisionto sell.On this phase of the case,Respondent argues, in substance, that there is744-670-65-vol. 146-140 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDno existing legal obligation to bargain with a union about a decision to sell a plant;that the Union never made a demand to bargain, although it knew that Respondenthad some plans about the disposal of the Wheeling and Wellsburg plants; and that,even if there is some obligation to bargain about a sale in general,there was nonein the economic circumstances of this case.B. The question of waiverWith respect to the Union's knowledge of Respondent's activities, or its failureto request a bargaining conference, I find nothing in its conduct which wouldamount to an estoppel or waiver-which is essentially what Respondent contendshere-if the obligation to bargain about a sale exists.In the first place, Respondent resumed negotiations with Ohio Valley Dairy onApril 5, 1962, and it was after that time that the question of the sale of Respond-ent'splants rather than a purchase or merger with another company arose. Priorto that time the Union had been advised of possible mergers, purchases, or exten-sive remodeling.Itwas not advised of Respondent's resumption of negotiationswith Ohio Valley Dairy, or of a contemplated sale, until after the sale had beenconsummated.Whatever information the Union may have had about earlier plansof Respondent could not excuse Respondent's failure to advise the Union of a radi-cally different objective, namely, a sale rather than an expansion or merger of itsWest Virginia operations.In the second place,the conversations between the union representatives andAttorney Jones concerning the Respondent's earlier plans would support no findingthat the Union had no interest in bargaining about Respondent's final action inselling.When Respondent began discussing the possibility of merger with OhioValley Dairy in 1960, it did not advise the Union, but the Union learned of itfrom other sources.When Union Representative Kee asked Respondent if nego-tiationswere going on, he was told that the companies were just talking and therewas nothing to tell him. Similarly, in regard to the Town & Country negotiations,the Union evidenced an interest in what was going on as it would affect their mem-bers, having again learned of the matter indirectly, but was again told by Jonesthat there were no definite plans to merge.Itwas agreed that the Union wouldbe kept informed with respect to the merger plans.In my view,the facts indicatethat the Union was vitally interested in the Respondent's plans and indicated suchto Respondent.This is not consistent with waiver.Finally,Respondent,while admitting that it supplied the Union with no informa-tion about the sale negotiations until about June 16, contends that the Union wasaware of the proposed sale from other sources and did nothing about it.Kee testi-fied, however, that the first time he heard from any source that negotiations hadbeen resumed was 2 or 3 days before the sale. There is nothing in the record ofany probative value to contradict this testimony and I credit it.Kee's testimony isalso consistent with Attorney Jones' testimony that he did not advise Kee of the salebecause since it involved a management prerogative,in his opinion,there was, there-fore, no obligation to bargain about it, and that, in addition, the Company wastrying to keep the ". . . thing from becoming public property . .Although I find no waiver or estoppel in the circumstances and nothing in theUnion's failure to request bargaining that would excuse the Respondent's failureto give the Union reasonable notice of the change and a chance to bargain about it,2the existence of any legal obligation to bargain about a decision to sell a part ofa business-as distinquished from the duty to bargain about the impact of the saleon the employees-is not clear from the decided cases.C. Thefailure to bargain about the sale of the plantsEarly decisions of the Board and courts give some indicationthat an employerneed not bargain about a decision to go out of business or move his plants foreconomic reasons, andeven the view thata decisionto subcontractoperations isbargainable has not at all times been the Board's positionand todaydoes not have2NL.RB. v. Highland Park Manufacturing Company,110 F. 2d 632(C.A.4) ; TheItem Company,220 F. 2d 956(C.A. 5),cert.denied 350U.S. 836;N.L.R.B v. Brown-Dunkin Company,Inc.287 F. 2d17, 20 (C A. 10) ;seeN.L.R B. v Rapid Bindery, Inc. 5Frontier Bindery Corp,293 F. 2d 170,176 (IC.A. 2),where the court said,"Moreover,we are of the opinion that conjecture or rumor is not an adequate substitute for an em-ployer's formal notice to a union of a vital change in working conditions that had beendecided upon."See alsoAdams Dairy,Inc,137 NLRB 615.0 UNITED DAIRY CO.193unanimous support within the Board.3Although the instant case, as is conceded,involves the outright sale and termination of a considerable portion of Respondent'sbusiness and not subcontracting, General Counsel contends that the case is con-trolled by the Board'sreasoninginTown & Country.Respondent argues thatTown & Countryand other cases cited by General Counsel were based upon thediscriminatory motivation of the employer in subcontracting an operation, and noBoard or court case exists in which an employer was found in violation of the Actfor failure to bargain with the Union about his decision where his decision wasprompted solely by economic considerations.This is not the fact.While it istrue that inTown & Countrythere were two grounds for the Board's decision,one the discriminatory motivation in subcontracting, and the other the failure tobargain with the Union about whether to subcontract the work at all even if thedecision was lawfully motivated, inFibreboard Paper Products Corporation 4andAdams Dairy, Inc.,5the only ground for decision was that Respondents violatedSection 8(a) (5) of the Act by their unilateral actions in terminating certain opera-tions without consulting the Union.6 It would appear, therefore, that unless a saleis treated differently than a subcontract, Respondent's motivation is immaterial,and it violated the Act, by not giving the Union a reasonable opportunity to bargainabout the Company's decision to sell its plants.General Counsel urges that the Board's recent decision inWeingarten FoodCenter of Tenn., Inc?suggests that had the issue of a sale been properly presented,amajority of the Board panel would have found theTown & Countryprincipleapplicable to an employer's decision to sell a portion of its business. In that case,the employer sold five of its six retail stores without bargaining with the unionabout its decision to sell.Board Member Rodgers agreed with the Trial Examiner'sdismissal of the case for the reasons stated in his dissent inTown & CountryManufacturing Company.Member Fanning, while agreeing with dissenting Mem-ber Brown that an employer must bargain about a decision to discontinue opera-tions,was for dismissal on the ground that the issue was not properly before theBoard.Member Brown dissented and would have found a violation on the basisofTown & Country.Member Brown's dissent, however, emphasized that Re-spondent's ". . . entire course of conduct was lacking in good faith . . ." as wellas lacking a ". . . timely invitation to the Union to consult about the sale's effectupon employees."IfWeingartenisa guiding beaconasGeneral Counsel suggests, its light is dimand wavering. In addition, obvious practical differences exist in sales as contrastedwith subcontracting.In a sale the seller normally divests himself of all controlof the enterprise, as was the case here, but in subcontracting, the principal businessmay go on with economic control retained over the very existence of the subcon-tractor.The finality and permanence of one as compared to the executory andpotentially temporary nature of the other is perhaps a reason for difference intreatment.The difficulty in framing a realistic remedy when an enterprise hasbeen extinguished or changed hands and the rights of innocent purchasers vested,is another consideration that cannot be ignored.Other considerations will quicklycome to mind to those more versed in the needs and habits of the business com-munity, such as, for example, the effect of premature publicity on dissident stock-holders, on the market, and on competitors as well as the purchaser.Neverthe-less,on balance, I think thatsince sales,ormergers, or other dispositions offacilities in our rapidly changing economy have such an obvious, direct, and oftendevastating impact on the jobs of employees they fall within the principle reliedupon by the Board in subcontracting cases. InTown & Countrythe Board rea-8 GustaveS.Krantz,d/b/a KrantzWire & Mfg.Co., etal.,97 NLRB 971, 988, enfd.sub nom. N.L.R.B. v. Albert Armato and Wire & Sheet Metal SpecialtyCo., 199 F.-2d 800(C.A.7) ; Walter Holm & Company,87 NLRB 1169;Mahoning Mining Company,61 NLRB792, 803 ;N.L R.B. v. Rapid Bindery, Inc.,293 F. 2d 170, 176 (C.A. 2) ;Brown Truckand Trailer Manufacturing Company, Inc., Newel Manufacturing Company, Inc., andJoseph L. Brown,106 NLRB 999.The Timken Roller Bearing Company,70 NLRB 500;Fibreboard Paper Products Corporation,130 NLRB 1558;Town & Country ManufacturingCompany, Inc, and Town & Country Sales Company, Inc.,136 NLRB 1022, enfd. 316F. 2d 846 (C.A.5) ; Adams Dairy, Inc.,137 NLRB 815;Fibreboard Paper ProductsCorporation,138 NLRB 550.4138 NLRB 550.6137 NLRB 815.6 See alsoN.L R.B. v. Brown-Dunkin Company,287 F. 2d 17 (C.A. 10).JaysFoods,Inc. v. N.LR.B.,292 F. 2d 317 (C.A. 7).7140 NLRB 256. 194DECISIONS OF NATIONALLABOR RELATIONS BOARDsoned that".the elimination of unit jobs,albeit for economic reasons, is amatter within the statutory phrase `other terms and conditions of employment' and isa mandatory subject of collective bargaining within the meaning of Section 8(a)(5)of theAct." Ifind that Respondent's decision to dispose of its Wheeling and Wells-burg operations by sale was also a mandatory subject of collective bargaining.8Respondent also contends that the facts with respect to Respondent's efforts tofind a solution for its economic problems involving its Wheeling and Wellsburgoperations and its reasonable solution,which it contends saved the jobs of all but5 of the 50 employees in the bargaining unit,made prior negotiations with theUnion about its decision unnecessary as a matter of law and reality.In its view,nothing could have been accomplished by such negotiation but a waste of timeand effort which was better utilized in solving the problems of Respondent and itsemployees.However sympathetic one may be toward Respondent in its difficulties, theimpact of the solution on employees was of sufficient magnitude that their rep-resentatives should have been,given some opportunity to be heard before thedecision was made final.None was given here.Itmay be that in these difficultcases, involving some restriction on an employer's freedom to act without priorrestraint,the nature of the problem and' the situation existing after the sale will befactors considered by the Board in developing remedies empirically.I find that thecircumstances in this case afford Respondent no complete defense for its failure togive the Union reasonable notice of its decision to sell and terminate its employeesbefore it took that action and that by such failure Respondent violated Section8 (a) (5) of the Act.D. The settlement agreementOn July 2, 1962, the Union filed a charge of unfair labor practices against Re-spondent under Section 8(a)(1), (3),and (5) of the Act. The charge complainedof discrimination against the employees at Wellsburg and Wheeling,and asserted ageneral refusal to bargain,as well as refusal to bargain about the decision to ter-minate a phase of Respondent's business.On July 17, 1962, the Union requested Respondent to meet with it to discuss theeffects of the sale on the employees in the bargaining unit.The Union also askedRespondent to supply it with certain information which it considered necessary tothe proper administration of its collective-bargaining contract.The informationrequested was the sales agreement, a seniority list, names of employees terminated,and information about vacation and other benefits.The Respondent refused tomeet with the Union and refusedto supply the requested information.On November 21, 1962,the Board'sRegional Director notified the Union that hewas refusing to issue a complaint involving discrimination under Section 8 (a) (3)of the Act, or under Section 8(a)(5) based on the Company's failure to bargainon its decision to, sell its plants.The charge was retained,however,to supportthe Complaint issued against the Employer alleging violations of 8 (a) (1) and(5) of the Act." It appears that a complaint issued on November 13, 1962, inwhich it was alleged that Respondent had refused to bargain about the effectsof the sale and refused to supply the Union with certain informtion requested by it.Sometime prior to December 5, 1962,the Union took an appeal to the GeneralCounsel of the Board from the Regional Director's refusal to issue a complaint withrespect to certain portions of the Union's charge and the appeal was acknowledgedby the General Counsel on December 5, 1962. Copies of the acknowledgment wentto Respondent and its attorney.The Regional Director of the Board and the Respondent entered into a settle-ment agreement on December 17, 1962, of the issues raised by the November 13,1962, complaint.In the agreement Respondent undertook to supply the Unionwith the requested information,agreed to bargain about the effects of the sale ofthe employees,and to send certain notices to that effect to the employees.The Unionwas not a party to the settlement agreement,and on December17, 1962,the RegionalDirector advised the Union that the complaint was being withdrawn on the basisof the settlement.The Regional Director's letter to the Union further advisedthe Union that it could obtain review of his action by filing a request for such withthe General Counsel of the Board in Washington within a certain time.No requestfor review of the Regional Director's action in approving the settlement agreementwas filed by the Union.As noted,however, the Union had taken an earlier appealfrom the Director's refusal to issue a complaint on all of its allegations in its charge.8Town & Country Manufacturing Company,136 NLRB 1022, 1027;see alsoThe Orderof Railroad Telegraphers,et al. v. Chicago and North Western Railway Co., a Corporation,362 U.S. 330. UNITED DAIRY CO.195The Regional Director of the Board, on January 8, 1963, wrote Respondent andinformed it that no request for review had been filed by the Union from his refusalto issue complaint and that the Company should proceed to carry out the settlementagreement.The Company immediately took steps to do so, and, by January 11,1963, it had signed letters to employees for mailing by the Board and by the timeof the hearing herein had supplied the Union with the required information.However, while Respondent was complying with the terms of the settlement agree-ment, the Office of the General Counsel of the Board wrote the attorney for theUnion to tell him his ". . . appeal from the Regional Director's approval of thesettlement agreement and refusal to issue complaint . . . (had) been fully con-sidered."The letter stated that the General Counsel sustained the Director's refusalto issue complaint on the allegations of discrimination under, Section 8(a)(3) butthat the appeal was sustained with respect to Respondent's failure to consult withthe Union about its decision to sell the plants in question.The Union's attorneywas notified that the case was being remanded to the Regional Director with instruc-tions to withdraw his approval of the settlement agreement and issue an 8(a) (1)and (5) complaint.Copies of this letter went to Respondent and its attorney.On February 19, 1963, the Regional Director notified the parties that his approvalof the settlement agreement was withdrawn, and, on the same day, issued the instantcomplaint, which contained allegations regarding Respondent's failure to bargainabout its decision to sell, as well as its refusal to supply information to the Unionand bargain about the effects of the sale.On the basis of the above history of the proceedings in this case, Respondentargues that all matters involving the alleged refusal to meet about the effects of thesale on the employees, and.the refusal to supply the Union with information, werefinally settled and areres judicata.In support of its position it relies heavily onthe fact that no appeal was taken by the- Union from the Regional Director'sapproval of the settlement agreement and on the fact that it has complied with theagreement.Although, in my opinion, the outlined procedure in the case lackedprecision and certainty, I see no prejudice to Respondent. In the first place, Re-spondent was aware that the Union had taken an appeal from the Regional Director'saction of November 21, 1962, in which he notified the Union that he was not pro-ceeding under Section 8(a)(5) based on the Company's failure to bargain about itsdecision to sell.Attorney Jones concedes that he was aware of the appeal whenhe settled the earlier complaint, and, as indicated earlier, General Counsel notifiedall parties of his receipt of the appeal. In addition, the appeal was timely, contrarytoRespondent's present contention, for it. was received inWashington prior toDecember 5, 1962, which complied with the Regional Director's advice in his letterof dismissal, and with the Rules and Regulations of the Board.9Moreover, ifRespondent thought the appeal should not have been processed because untimely,the time to raise it was when it was notified of the acceptance of the appeal. Inaddition, although no -technical appeal was taken from the settlement agreement inreality there was one already on file, for the settlement agreement itself providesthat review is obtained under Section 102.19 of the the Rules and Regulations,which is the same section the Regional Director was operating under when he refusedto proceedin totooriginally, and with which the Union complied when it took itsappeal.Despite the Regional Director's confusing advice to the Respondent thatno appeal had been taken from the settlement agreement, in actuality an appealwould have been needless duplication. .Finally, since General Counsel is not askingthat Respondent supply the Union with any information it has previously given it,and because Respondent has not actually met and bargained with ,the Union aboutthe impact of the sale on the employees, although it has in good faith agreed to doso, I see no abuse in trying together issues which are so closely related.E. Refusal to bargain about the effects of the sale on employeesand to supply informationOn the merits, I also find that Respondent, in violation of Section 8(a)(1) and(5) of the Act, refused to meet with the Union at the Union's request to discuss theeffects of the sale on the unit employees, and refused to supply. the Union withinformation necessary for an intelligent discussion of Respondent's termination ofits employees and its ramifications.The law is well, settled that an employer isobligated to bargain about the effect on employee rights of a change in operations 10and to furnish the union relevant data to enable it to administer the collective-9 Section 102.114.10Town & Country Manufacturing Company; Fibreboard Paper Products Corporation;Brown Truck and Trailer Manufacturing Company, supra,footnote 3. 196DECISIONS OF NATIONALLABOR RELATIONS BOARDbargaining agreement.llRespondent concedes that it refused the Union's requestto negotiate regarding the effects of the sale claiming that since the employer-employee relationship had been severed there was no legal obligation to bargain.Respondent also concedes that it did not supply the Union with certain informationbut contends that the sales agreement was confidential and that the other data wasalready in the hands of the Union.With respect to the requested information, Union Representative Kee testifiedcredibly that none of the information requested by him was in his possession, andI credit his testimony.Without a copy of Respondent's agreement with the pur-chaser the Union obviously could not determine whether the transaction was a saleor a merger or whether Respondent had divested itself of its interest in the formeroperations at all.Bargaining with respect to the rights of employees terminatedcould not begin until Respondent's relationship with the purported purchaser wasaccurately disclosed.The other information, such as the seniority list, vacationbenefits paid, and pension rights of specific employees, seems clearly relevant to thequestion of possible benefits to the severed employees.Finally, in regard to the effects of the sale, although Respondent has terminatedand sold substantially all its operations in West Virginia, it is not completely outof business and part of the bargaining unit remains at New Martinsville. In thesecircumstances, it would seem that the principles that determine a holding thatRespondent bargain about its decision to sell would,a fortiori,require a findingthat Respondent was required to bargain about the effects on and the treatment ofemployees affected by the sale.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYI have found that Respondent refused to bargain with the Union about its decisionto sell itsWheeling and-Wellsburg operations.General Counsel asks that theremedy utilized by the Board inTown & Country Manufacturingbe applied.Hepoints out that in that case the Board ordered the employer to restore thestatusquo anteby reinstating its employees with backpay and bargaining with the Unionover any future changes in operations.Although there is no Section 8(a)(3)allegation in the case, General Counsel points toFibreboard Paper Products Corpo-ration, supra,which involved only an 8(a)(5) allegation but where the Boardordered restoration of thestatus quo anteby reinstating the maintenance operation.and bargaining with the Union as well as making the employees whole for loss ofearnings suffered as the result of the employer's unlawful action in unilaterallysubcontracting jobs out of existence.Specifically, he asks here, that Respondentresume its operations at the Wheeling and Wellsburg plants, reinstate its employeeswith backpay, bargain with the Union, and mail appropriate notices to its employees.As set forth in detail earlier, Respondent is out of business for all intents andpurposes in West Virginia, its plants are sold, its machinery dismantled, and itscustomers serviced by others.Restoration of thestatus quo anteto the extent ofputting Respondent back in business in Wheeling and Wellsburg, for which there isno continuing need, is harsh, unrealistic and perhaps economically impossible. Iwill not recommend it.12As for backpay for employees either until reinstated, or until they obtain sub-stantially equivalent employment, I will recommend neither because of the cir-cumstances of this case, and because the principles in the cases cited by GeneralCounsel do not appear controlling here.With respect to the circumstances, thelong recital of Respondent's economic problems with its Wheeling and Wellsburgoperations indicates to me that their ultimate solution by a sale or merger was aslikely a forecast whether Respondent bargained with the Union or not about itsdecision to sell.It is true that the cases teach us that if an employer bargainsabout a decision to change operations, the decision may change instead of theoperations, and jobs may be saved.Full acceptance of the roseate belief, how-ever, cannot erase the hard facts that Respondent had been heading for a long11N.L R B. v. WhitinMachineWorks,217 F. 2d 593 (CA. 4), cert. denied 349 U.S 905.12Carl Rochetand Charles'Rund, partners,doingbusinessas The RentonNews Recordet al,136 NLRB 1294. UNITED DAIRY CO.197time in the direction it finally reached in June 1962, and that death's-door bargainingwould not have diverted the solution or eased its pain.At least the hypothesisthat absorption by the buyer of 45 employees in the sale was the best that couldbe obtained for them is as believable as speculation that no one would have beenhurt if only Respondent had talked with the Union. In addition, so far as thecases are concerned,Darlington Manufacturing Company,andEsti Neiderman andGizela Eisner, co-partners doing business as Star BabyCo.,13 cited by GeneralCounsel are both cases in which Respondents were discriminatorily motivated inclosing their operations, and inDarlingtonthe Board also said, "It is reasonable toassume that these employees would have continued in their employment indefinitely,particularly in view of the large sums spent and allocated for modernization of themill."The language quoted was prefatory to the Board's Order to restore ". . . thesituation, as nearly as possible, to that which''would have obtained but for theillegal discrimination . . ." and must be contrasted with this Respondent's sad plightas far as its Wheeling plant was concerned. It can be said with certainty thatthe employees in the instant case would not have lost their jobs "but for" thesale,but it is a leap in the dark to say that they would have remained in Re-spondent's employ indefinitely "but for" Respondent's failure to tell the Unionthat it had decided to sell to United Dairy after months of negotiations.Finally,in view of the uncertain state of the law as evidenced by the original dismissal ofthe charge in the case as it related to the failure to discuss the decision to sell,imposition of a substantial backpay liability upon Respondent in the compellingeconomic circumstances of this case seems inequitable.A small part of the bargaining unit, however, still exists at New Martinsville whereRespondent has a distribution center. In view of Respondent's past refusal tobargain, I will recommend that it cease and desist from failing to bargain collec-tivelywith the Union with respect to decisions affecting its employees connectedeither with a sale or any other disposition of operations.Having found that Respondent violated Section 8(a)(1) and (5) of the Act byrefusing to bargain with the Union concerning the effect of the sale of its operationson its employees and by refusing to supply certain information to the Union nec-essary for such bargaining, it will be recommended that Respondent cease and desistfrom such conduct and bargain with the Union. Since Respondent has alreadysupplied the information requested it will not be required to supply it again.In view-of the fact that operations at Wheeling and Wellsburg are nonexistentand since no affirmative relief respecting reinstatement or backpay is recommended,itwould seem that posting or mailing of notices would serve no useful purposeand I will not recommend that it be done.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondentisengaged in commercewithin themeaningof Section 2(6)and (7) of ,the Act.2.The Union is a labor organization within themeaning ofSection 2(5) ofthe Act.3.At alltimesmaterial herein, the Union has been the exclusive bargainingrepresentative of the employees of Respondentin anappropriate unit within themeaningof Section 9(a) and (b) of the Act.4.By selling its Wheeling and Wellsburg plants andterminatingthe employmentof its employees working within the unit at those plants, all without prior notice to,or consultation or bargaining with, the Union, Respondent has engagedin and isengaging in unfair labor practices within the meaning of Section 8 (a) (5) and (1)of the Act.5.By refusing to bargain with the Union about the effects of the sale of its plantson the employees in the unit and by refusing to supply the Union with informa-tion necessary to bargaining, Respondent has further violated Section 8(a)(5) and(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, it is recommended that United Dairy Co.,Barnesville, Ohio, its officers, agents, successors, and assigns, shall:13 139NLRB 241; 140 NLRB 678. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a) Failing and refusing to bargain collectivelywith theUnion as the exclusiverepresentative of its employees in the appropriate unit with respect to any decisionto sell or otherwise terminate its operations.(b)Refusing to bargainwiththe Union about the effects on employees in theappropriate unit of any sale or other termination of operations.(c)Refusingto supply the Union with information necessary for collectivebargaining.(d) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of theirrightsunder Section 7 of the Act.2.Take thefollowing affirmative action which will effectuate the policies of theAct.(a) Bargain,upon request,with the Union concerning the effects of the sale ofitsWheeling and Wellsburg plants on the employees in the bargaining unit.(b)Notify theRegional Director for the Sixth Region,in writing,within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what stepsRespondent has taken to comply herewith.1414 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for the Sixth Region, in writing, within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."Samuel Rafowitz and Chaim Bonk,d/b/a Northern Cap Manu-facturing Co.andUnited Hatters,Cap and Millinery Work-ers International UnionAFL-CIO.CaseNo. 18-CA-1624.February 27, 1964DECISION AND ORDEROn November 15, 1963, Trial Examiner Stanley N. Ohlbaum is-sued his Decision in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the Charging Party filed exceptions to the Trial Ex-aminer's Decision.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman, McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Charging Party's exceptions, and the entirerecord in this case, and hereby adopts the Trial Examiner's findings,'conclusions, and recommendations.[The Board dismissed the complaint.]1The 'Charging Party has excepted to the credibility findings made by the Trial Ex-aminer. It Is the Board's established policy, however, not to overrule a Trial Examiner'sresolutions with respect to credibility unless, as is not the case here,the clear preponder-ance of all the relevant evidence convinces us that the resolutions were incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd.188 F. 2d 362 (C.A. 3).146 NLRB No. 22.